DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4-8,10-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4-8,10-15, and 17-20 of U.S. Patent No. 11,163,709 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims cover the limitations of the application claims.
Claims 1,2,4-8,10-15, and 17-20 of U.S. Patent No. 11,163,709 B1 contain every element of claims 1,2,4-8,10-15, and 17-20 of the instant application, and as such anticipate claims 1,2,4-8,10-15, and 17-20 of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable over obviousness-type double patenting. A later application/patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” In re Goodman 29 USPQ2d 2010 (Fed. Cir. 1993).

Application
‘709 Patent
1. A communication interface configuration migration system, comprising: a computing device; a second networking device that is connected to the computing device; a first networking device that is connected to the second networking device; and a management system that is coupled to the first networking device and that is configured to: map a virtual interface to a first communication interface on the first networking device with the second networking device, wherein the virtual interface provides a virtual direct connection to the computing device; configure the virtual interface with computing device communication configuration information for the computing device such that data communications received via the first communication interface are transmitted using the virtual interface; receive, via a second communication interface on the first networking device with the second networking device, a discovery communication from the computing device; and remap, based on the receiving of the discovery communication from the computing device via the second communication interface, the virtual interface to the second communication interface such that data communications received via the second communication interface are transmitted using the virtual interface.
1. A port configuration migration system, comprising: a server device; a secondary Input/Output (I/O) module that includes a first secondary I/O module uplink port, a second secondary I/O module uplink port, and a secondary I/O module downlink port that is connected to the server device; a primary I/O module that includes a first primary I/O module downlink port that is connected to the first secondary I/O Module uplink port on the secondary I/O module, and a second primary I/O module downlink port that is connected to the second secondary I/O Module uplink port on the secondary I/O module; and a fabric manager system that is coupled to the primary I/O module and that is configured to: map a virtual interface to the first primary I/O module downlink port on the primary I/O module, wherein the virtual interface provides a virtual direct connection of the virtual interface to the server device; configure the virtual interface with server device communication configuration information for the server device such that data communications received via the first primary I/O module downlink port are transmitted using the virtual interface configured with the server device communication configuration information for the server device; receive, via the second primary I/O module downlink port on the primary I/O module, a discovery communication from the server device; and remap, based on the receiving of the discovery communication via the second primary I/O module downlink port on the primary I/O module from the server device, the virtual interface to the second primary I/O module downlink port such that data communications received via the second primary I/O module downlink port are transmitted using the virtual interface configured with the server device communication configuration information for the server device.
2. The system of claim 1, wherein the management system is configured to: identify the second networking device; associate a virtual slot identifier with the second networking device; and generate the virtual interface based on the virtual slot identifier and a port on the second networking device that is connected to the first communication interface on the first networking device.
2. The system of claim 1, wherein the fabric manager system is configured to: identify the secondary I/O module; associate a virtual slot identifier with the secondary I/O module; and generate the virtual interface based on the virtual slot identifier associated with the secondary I/O module and the first secondary I/O Module uplink port on the secondary I/O module that is connected to the first primary I/O module downlink port on the primary I/O module.
4. The system of claim 1, wherein the computing device communication configuration information for the computing device includes virtual network information for a virtual network that the computing device is configured to use.
4. The system of claim 1, wherein the server device communication configuration information for the server device includes Virtual Local Area Network (VLAN) information for a VLAN that the server device is configured to use.
5. The system of claim 1, wherein the discovery communication is a Link Layer Discovery Protocol (LLDP) communication.
5. The system of claim 1, wherein the discovery communication is a Link Layer Discovery Protocol (LLDP) communication.
6. The system of claim 1, wherein the remapping the virtual interface to the second communication interface on the primary network device based on the receiving of the discovery communication from the computing device via the second communication interface includes, in response to receiving the discovery communication from the computing device via the second communication interface: identifying the computing device; identifying the second networking device that is connected to the computing device; and determining that the discovery communication was received from the computing device via the second communication interface rather than the first communication interface to which the virtual interface was mapped and, in response, remapping the virtual interface to the second communication interface.
6. The system of claim 1, wherein the remapping the virtual interface to the second primary I/O module downlink port based on the receiving of the discovery communication via the second primary I/O module downlink port on the primary I/O module from the server device includes, in response to receiving the discovery communication via the second primary I/O module downlink port on the primary I/O module: identifying the server device; identifying the secondary I/O module that is connected to the server device; and determining that the discovery communication was received via the second primary I/O module downlink port on the primary I/O module rather than the first primary I/O module downlink port on the primary I/O module to which the virtual interface was mapped and, in response, remapping the virtual interface to the second primary I/O module downlink port.
7. An Information Handling System (IHS), comprising: a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a management engine that is configured to: map a virtual interface to a first communication interface on a first networking device with the second networking device, wherein the virtual interface provides a virtual direct connection to a computing device that is coupled to the second networking device; configure the virtual interface with computing device communication configuration information for the computing device such that data 27PATENT Docket No.: 118529.02 Customer No.: 182140 communications received via the first communication interface are transmitted using the virtual interface; receive, via a second communication interface on the first networking device with the second networking device, a discovery communication from the computing device; and remap, based on the receiving of the discovery communication from the computing device via the second communication interface, the virtual interface to the second communication interface such that data communications received via the second communication interface are transmitted using the virtual interface.
7. An Information Handling System (IHS), comprising: a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a fabric management engine that is configured to: map a virtual interface to a first primary I/O module downlink port on a primary I/O module that is connected to a first secondary I/O module uplink port on a secondary I/O module, wherein the virtual interface provides a virtual direct connection of the virtual interface to a server device that is connected to the secondary I/O module; configure the virtual interface with server device communication configuration information for the server device such that data communications received via the first primary I/O module downlink port are transmitted using the virtual interface configured with the server device communication configuration information for the server device; receive, via a second primary I/O module downlink port on the primary I/O module that is connected to a second secondary I/O module uplink port on the secondary I/O module, a discovery communication from the server device; and remap, based on the receiving of the discovery communication via the second primary I/O module downlink port on the primary I/O module from the server device, the virtual interface to the second primary I/O module downlink port such that data communications received via the second primary I/O module downlink port are transmitted using the virtual interface configured with the server device communication configuration information for the server device.
8. The IHS of claim 7, wherein the management engine is configured to: identify the second networking device; associate a virtual slot identifier with the second networking device; and generate the virtual interface based on the virtual slot identifier and a port on the second networking device that is connected to the first communication interface on the first networking device.
8. The IHS of claim 7, wherein the fabric management engine is configured to: identify the secondary I/O module; associate a virtual slot identifier with the secondary I/O module; and generate the virtual interface based on the virtual slot identifier associated with the secondary I/O module and the first secondary I/O Module uplink port on the secondary I/O module that is connected to the first primary I/O module downlink port on the primary I/O module.
10. The IHS of claim 7, wherein the computing device communication configuration information for the computing device includes virtual network information for a virtual network that the computing device is configured to use.
10. The IHS of claim 7, wherein the server device communication configuration information for the server device includes Virtual Local Area Network (VLAN) information for a VLAN that the server device is configured to use.
11. The IHS of claim 7, wherein the discovery communication is a Link Layer Discovery Protocol (LLDP) communication.
11. The IHS of claim 7, wherein the discovery communication is a Link Layer Discovery Protocol (LLDP) communication.
12. The IHS of claim 7, wherein the remapping the virtual interface to the second communication interface on the primary network device based on the receiving of the discovery communication from the computing device via the second communication interface includes, in response to receiving the discovery communication from the computing device via the second communication interface: 28PATENT Docket No.: 118529.02 Customer No.: 182140 identifying the computing device; identifying the second networking device that is connected to the computing device; and determining that the discovery communication was received from the computing device via the second communication interface rather than the first communication interface to which the virtual interface was mapped and, in response, remapping the virtual interface to the second communication interface.
12. The IHS of claim 7, wherein the remapping the virtual interface to the second primary I/O module downlink port based on the receiving of the discovery communication via the second primary I/O module downlink port on the primary I/O module from the server device includes, in response to receiving the discovery communication via the second primary I/O module downlink port on the primary I/O module: identifying the server device; identifying the secondary I/O module that is connected to the server device; and determining that the discovery communication was received from the server device via the second primary I/O module downlink port on the primary I/O module rather than the first primary I/O module downlink port on the primary I/O module to which the virtual interface was mapped and, in response, remapping the virtual interface to the second primary I/O module downlink port.
13. The IHS of claim 7, wherein the management engine is configured to: automatically identify the first communication interface on the first networking device with the second networking device; and automatically identify the second communication interface on the first networking device with the second networking device.
13. The IHS of claim 7, wherein the fabric management engine is configured to: automatically identify the first primary I/O module downlink port on the primary I/O module that is connected to the first secondary I/O module uplink port on the secondary I/O module; and automatically identify the second primary I/O module downlink port on the primary I/O module that is connected to the second secondary I/O module uplink port on the secondary I/O module.
14. A method for migrating port configurations, comprising: mapping, by a management system, a virtual interface to a first communication interface on the first networking device with the second networking device, wherein the virtual interface provides a virtual direct connection to the computing device; configuring, by the management system, the virtual interface with computing device communication configuration information for the computing device such that data communications received via the first communication interface are transmitted using the virtual interface; receiving, by the management system via a second communication interface on the first networking device with the second networking device, a discovery communication from the computing device; and remapping, by the management system based on the receiving of the discovery communication from the computing device via the second communication interface, the virtual interface to the second communication interface such that data communications received via the second communication interface are transmitted using the virtual interface.
14. A method for migrating port configurations, comprising: mapping, by a fabric manager system, a virtual interface to a first primary I/O module downlink port on a primary I/O module that is connected to a first secondary I/O module uplink port on a secondary I/O module, wherein the virtual interface provides a virtual direct connection of the virtual interface to a server device that is connected to the secondary I/O module; configuring, by the fabric manager system, the virtual interface with server device communication configuration information for the server device such that data communications received via the first primary I/O module downlink port are transmitted using the virtual interface configured with the server device communication configuration information for the server device; receiving, by the fabric manager system via a second primary I/O module downlink port on the primary I/O module that is connected to a second secondary I/O module uplink port on the secondary I/O module, a discovery communication from the server device; and remapping, by the fabric manager system based on the receiving of the discovery communication via the second primary I/O module downlink port on the primary I/O module from the server device, the virtual interface to the second primary I/O module downlink port such that data communications received via the second primary I/O module downlink port are transmitted using the virtual interface configured with the server device communication configuration information for the server device.
15. The method of claim 14, further comprising: identifying, by the management system, the second networking device; 29PATENT Docket No.: 118529.02 Customer No.: 182140 associating, by the management system, a virtual slot identifier with the second networking device; and generating, by the management system, the virtual interface based on the virtual slot identifier and a port on the second networking device that is connected to the first communication interface on the first networking device.
15. The method of claim 14, further comprising: identifying, by the fabric manager system, the secondary I/O module; associating, by the fabric manager system, a virtual slot identifier with the secondary I/O module; and generating, by the fabric manager system, the virtual interface based on the virtual slot identifier associated with the secondary I/O module and the first secondary I/O Module uplink port on the secondary I/O module that is connected to the first primary I/O module downlink port on the primary I/O module.
17. The method of claim 14, wherein the computing device communication configuration information for the computing device includes virtual network information for a virtual network that the computing device is configured to use.
17. The method of claim 14, wherein the server device communication configuration information for the server device includes Virtual Local Area Network (VLAN) information for a VLAN that the server device is configured to use.
18. The method of claim 14, wherein the discovery communication is a Link Layer Discovery Protocol (LLDP) communication.
18. The method of claim 14, wherein the discovery communication is a Link Layer Discovery Protocol (LLDP) communication.
19. The method of claim 14, wherein the remapping the virtual interface to the second communication interface on the primary network device based on the receiving of the discovery communication from the computing device via the second communication interface includes, in response to receiving the discovery communication from the computing device via the second communication interface: identifying, by the management system, the computing device; identifying, by the management system, the second networking device that is connected to the computing device; and determining, by the management system, that the discovery communication was received from the computing device via the second communication interface rather than the first communication interface to which the virtual interface was mapped and, in response, remapping the virtual interface to the second communication interface.
19. The method of claim 14, wherein the remapping the virtual interface to the second primary I/O module downlink port based on the receiving of the discovery communication via the second primary I/O module downlink port on the primary I/O module from the server device includes, in response to receiving the discovery communication via the second primary I/O module downlink port on the primary I/O module: identifying the server device; identifying the secondary I/O module that is connected to the server device; and determining that the discovery communication was received from the server device via the second primary I/O module downlink port on the primary I/O module rather than the first primary I/O module downlink port on the primary I/O module to which the virtual interface was mapped and, in response, remapping the virtual interface to the second primary I/O module downlink port.
20. The method of claim 14, further comprising: automatically identifying, by the management system, the first communication interface on the first networking device with the second networking device; and 30PATENT Docket No.: 118529.02 Customer No.: 182140 automatically identifying, by the management system, the second communication interface on the first networking device with the second networking device.
20. The method of claim 14, further comprising: automatically identifying, by the fabric manager system, the first primary I/O module downlink port on the primary I/O module that is connected to the first secondary I/O module uplink port on the secondary I/O module; and automatically identifying, by the fabric manager system, the second primary I/O module downlink port on the primary I/O module that is connected to the second secondary I/O module uplink port on the secondary I/O module.


It is noted that the claims use different terminology. However, the application claims are broader than the patent claims with some broader terms used and some limitations removed from the patent claims. Therefore the patent claims cover the limitations of the applications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected based on lack of positive antecedent basis of “the second networking device” on lines 7,9, and 15.
Claims 8-13 are rejected because they depend on claim 7.
Claim 8 is rejected based on lack of positive antecedent basis of “the second networking device” on lines 2,3, and 4-5.
Claim 9 is rejected based on lack of positive antecedent basis of “the second networking device” on line 2.
Claim 12 is rejected based on lack of positive antecedent basis of “the primary network device” on line 2 and “the second networking device” on line 7.
Claim 13 is rejected based on lack of positive antecedent basis of “the second networking device” on lines 3 and 5.
Claim 14 is rejected based on lack of positive antecedent basis of “the first networking device” on lines 3 and 10; “the second networking device” on lines 3 and 10; and “the computing device” on lines 4,5,11, and 13.
Claims 15-20 are rejected because they depend on claim 14.
Claim 15 is rejected based on lack of positive antecedent basis of “the second networking device” on lines 2,3-4, and 6; and “the first networking device” on line 7.
Claim 16 is rejected based on lack of positive antecedent basis of “the second networking device” on lines 2-3.
Claim 17 is rejected based on lack of positive antecedent basis of “the computing device” on lines 1,2, and 3.
Claim 19 is rejected based on lack of positive antecedent basis of “the primary network device” on line 2; “the computing device” on lines 3,4-5,6,8, and 10; and “the second networking device” on line 7.
Claim 20 is rejected based on lack of positive antecedent basis of “the first networking device” on lines 3 and 5; “the second networking device” on lines 3 and 5.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Due to the differences in dependency between the application claims and patent claims, patent claim 3 would not include the limitations of claim 2 as required in the application claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Beesley et al. shows use of a virtual interface that can be remapped to backup physical interfaces if there are issues with the primary physical interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186